Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. The abstract of record is merely a copy of the first page of the WIPO publication and not a separate sheet containing only the language of the abstract. 

Claim Objections
Claims 5, 6, 9, and 16 are objected to because of the following informalities:  
Claim 5, line 2: amend “w%” to “wt%”
Claim 6, line 2: amend “w%” to “wt%”
Claim 9, line 1: amend “pellets is used of” to “pellets used is”
Claim 16, line 17: amend “w%” to “wt%”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “pellets are provided in the top feed together with the iron ore and coke” in lines 1-2. It is unclear what is meant by the use of the word “together”, i.e., simultaneously, into the same place, in succession. For the sake of compact prosecution the Examiner is using the broadest reasonable interpretation of the word “together”, meaning that “together” is defined as “in or into one place, mass, collection, or group”. This interpretation is provided by the Merriam-Webster dictionary. Clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2016/0208349A1) (hereinafter “Fujiwara”) in view of Schoen et al. (US 6635093 B1) (hereinafter “Schoen”) and Ibaraki et al. (US 2011/0023657A1) (hereinafter “Ibaraki”).

Regarding claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, and 18, Fujiwara teaches a method for operating a blast furnace, in which coke and ore are fed from the top of the blast furnace so that pig iron is produced (Fujiwara, [0025] and Fig. 1). Fujiwara also teaches that hot air is sent to the tuyere through the blow pipe and pulverized coal is sent to the tuyere from a lance in which a combustion space, called a raceway, is formed at the coke deposit layer in front of the tuyere in a direction in which hot air flows (Fujiwara, [0025] and Fig. 1). Moreover, Fujiwara teaches that in the combustion space, primarily, reduction agents undergo combustion and gasification of the reduction agents occurs (Fujiwara, [0025] and Fig. 1). Fujiwara also teaches that one or more blow pipe and tuyeres may be present around the circumference of the blast furnace (Fujiwara, [0025] and Fig. 1).


While Fujiwara teaches that it is effective to replace coke and pulverized coal with waste plastic in order to increase the combustibility of the reduction agent (Fujiwara, [0002]), Fujiwara does not explicitly disclose (a) wherein the blast furnace is furthermore charged with pellets in unground form as a reducing and energy supply, said pellets comprising: one or more thermoplastic material(s) of more than 40 weight %, based on the total dry weight of the pellets; and one or more cellulosic material(s) of more than 20 weight %, based on the total dry weight of the pellets or (b) agent in an amount of higher than 10 kg/ton iron.

With respect to difference (a), Schoen teaches a method of making pelletized fuel with a high plastic content that is suitable for use as secondary fuel in a blast furnace (Schoen, Column 2, lines 16-19). Schoen also teaches that the pellets contain at least 40 wt.% plastic particles, substantially polyethylene particles, i.e., a thermoplastic, cellulose particles, i.e., 60 wt.% or less 
Moreover, Schoen teaches that the fuel pellet containing cellulose particles and at least 40 wt.% plastic particles (relative to the total weight of the plastic and the cellulose fibers) has a diameter of at most 10mm and that the pelletized fuel may be supplied in ground or unground form where the ground pellets are supplied to the flame of the primary fuel, i.e., supplied to the bottom of a blast furnace (Schoen, Column 5, lines 52-59 and Column 6, lines 23-32). Schoen also teaches that the pellets can have a diameter of preferably more than 2 mm and more preferably more than 3 mm and a length preferably of 0.5-5 mm (Schoen, Column 7, lines 20-23). 
As Schoen expressly teaches, the pellets are preferred because they have good hardness, cause little dust formation and blockages in the injection system and also have good burning properties, such as a high calorific value (Schoen, Column 5, lines 63-64 and Column 7, lines 36-38). 
Fujiwara and Schoen are analogous art as they are both drawn to use of fuel materials in a blast furnace (Fujiwara, Abstract; Schoen, Abstract).
In light of the motivation, to use a pelletized fuel containing a high plastic content as a secondary fuel as taught in Schoen above, it therefore would have been obvious to one of ordinary skill in the art to charge the high plastic pelletized fuel after feeding the coke and ore into the blast furnace of Fujiwara in order to increase the burning properties of the pellets and introduce a secondary fuel into the blast furnace and thereby arrive at the present invention. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). Moreover, supplying ground pellets to the flame of the primary fuel of Schoen corresponds to wherein said reducing agent in step (b) comprises said pellets of claim 3 of the present invention. 


With respect to difference (b), Ibaraki teaches a process for producing pig iron in which reducing pellets may be fed into the iron producing blast furnace at a ratio of 250 kg/ton or less (Ibaraki, [0036]).
As Ibaraki expressly teaches, the ratio of reducing pellets alloy for the molten pig iron to be produced more efficiently (Ibaraki, [0036]).
Fujiwara, Schoen, and Ibaraki are analogous art as they are all drawn to use of fuel materials in a blast furnace (Fujiwara, Abstract; Schoen, Abstract; Ibaraki, Abstract).
In light of the motivation to add reducing pellets to the blast furnace at a ratio of 250 kg/ton or less as taught in Ibaraki above, it therefore would have been obvious to one of ordinary skill in the art to feed the pelletized secondary fuel of Fujiwara in view of Ibaraki at a rate of 250 
The range of 250 kg/ton or less of Ibaraki encompasses the ranges of claim 8 (12 kg/ton or more) and of claim 9 (50-200 kg pellets per ton of hot metal) of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Given that the materials and processes of making pig iron of Fujiwara in view of Schoen and Ibaraki is substantially identical to the materials and processes of making the pig iron as used in the present invention, as set forth above, it is clear that the pellets of Fujiwara in view of Schoen and Ibaraki would intrinsically have a heating value for incomplete combustion calculated with the formula and in the range of about 6 to about 7 MJ/kg, an oxygen content in the range of 20-30 wt.% of the dry weight pellets, a hydrogen content in the range of 7-8 wt.% of the dry weight pellets and wherein the raceway is held at an adiabatic flame temperature in the range of about 1900-2500°C and air volume in the range of 1280-2000 Nm3/kg*1000 as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Schoen and Ibaraki as applied to claim 1 above, and further in view of Asanuma et al. (JP 2009068088A) (hereinafter “Asanuma”).
The Examiner is using the English language translation of JP 2009068088 that Applicant provided with the IDS filed 7/17/2020. All citations in this rejection refers to this translation.

Regarding claim 2, while Fujiwara in view of Schoen and Ibaraki teach providing a plastic containing pellet into a blast furnace as a secondary fuel, i.e., the pellet can be added to the top feed of a blast furnace together with iron ore and coke (Fujiwara, [0025] and Schoen, Column 2, lines 16-19), Fujiwara in view of Schoen and Ibaraki do not explicitly disclose that the pellets are as a partial replacement of coke.
With respect to the difference, Asanuma teaches a method of blowing synthetic resin material into a blast furnace together with pulverized coal (Asanuma, Abstract). Asanuma also teaches that traditionally coke was used as an iron ore reduction material, however, coke is expensive and waste plastics, i.e., synthetic resins, can be substituted as a reduction material (Asanuma, [0002-0004]).
As Asanuma expressly teaches, the use of waste plastics as a reduction material allow for increased energy savings, recycling, and environmental protections (Asanuma, [0004]). 
Fujiwara, Schoen, Ibaraki, and Asanuma are analogous art as they are all drawn to use of fuel materials in a blast furnace (Fujiwara, Abstract; Schoen, Abstract; Ibaraki, Abstract; Asanuma, Abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738